Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Amendments of Claims 1 and 17 are acknowledged.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 to 8, 10 to 12 and 15 to 19, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cocciadiferro (US 2005/0029391), in view of Whitehead (US 3525478) and in the alternative, over Cocciadiferro (US 2005/0029391), in view of Schloemann (GB 895731).
Regarding Claims 1, 2, 4, 12 and 18:
Cocciadiferro discloses: a protective packaging device, comprising: 
a filling mechanism configured for filling a space between plies of a web with a substance (Abstract, a foam material dispenser positioned for feeding foam material for reception in a bag of the bag forming apparatus, Figure 1, dispensing system 20); a sealing mechanism configured for sealing the filled plies to retain the substance therebetween (Figure 7, bag film edge sealer 91); and 
a web handling system including: a base portion, and a spindle extending from the base portion and configured for receiving a roll core thereon, with the web provided as a roll on the roll core (Figures the spindle configured to rotate about a horizontal oriented axis of the spindle (Figures 2 and 3 show the spindle being parallel to the ground so it is considered being horizontal), the spindle including: 
a first end portion adjacent the base portion, a freestanding second end portion (Figures 19 and 20, first end portion adjacent load support structure 240 and opposite end is freestanding); 
a spindle mechanical coupling portion located at the first end portion of the spindle configured to operably engage with a mechanical coupling portion of the roll core to transmit torque between the spindle and the roll core (Figure 19 shows roll engagement means 232 that includes teeth or splines locking members 952 on spindle to transmit torque non-frictionally to roll film drive core plug 997 shown on Figures 130-132 matching with interior teeth 991 and sections 981, paragraph 435);
a supply unit that includes the roll core and the web provided as a roll thereon (Paragraph 296, Figure 11, roll core 188 about which bag forming film is wrapped).
Cocciadiferro does not disclose a spindle magnetic coupling portion on the spindle mechanical coupling portion configured to magnetically attract a magnetic coupling portion of the roll core in the horizontal direction to maintain the coupling portion of the roll core operably engaged with the spindle mechanical coupling portion when the roll core is received on the spindle.  
Whitehead teaches a spindle that uses a permanent magnet located on the base portion on what could be considered the first end portion of a spindle with a freestanding second end portion; to hold one end of core of a roll provided with a metallic ring (Figure 3, magnetized band 46 with pole piece 44 that includes lip 48 that overlies magnetized band 46 will be considered the magnet, and metallic ring 18 on the end of the roll), on a similar position of the mechanical spindle/roll couplers to provide axial adjustment to the roll in the spindle (Column 2, line 30 to 45, for magnetically seating the bobbin 20 on the spindle to prevent longitudinal movement of the bobbin with respect to the spindle during rotation) and impart rotation to the rolls on a “friction driving surface” which imparts rotation from the spindle 14 to the bobbin 20; it can be considered a form of mechanical coupler to keep the roll in the spindle (prevent creeping up) without the need to use tight interference fits (Abstract, Column 1, lines 37-45, Column 2, lines 60 to 71).

Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Cocciadiferro the teachings of Whitehead and use magnets to further improve the attachment of a roll to the spindle by the mechanical spindle/roll couplers since it as a well-known in the art way to attach a roll to a spindle and prevent creeping up of the roll in the spindle without need to use tight fits or the roll latch 228 for locking the film axially on the spindle, note that the magnetic coupling would prevent movement of the roll along the spindle, that is considered horizontal.

In the alternative, if the reference Whitehead is argued, 
Schloemann teaches a coupling similar to the combination of spindle mechanical and magnetic coupling to attach together two mating splined or teethed parts that include magnetic coupling portion on the mechanical coupling portion on the first part configured to magnetically attract a magnetic coupling portion of the second part in the horizontal direction to maintain the two mating splined or teethed parts operably engaged without requiring additional connecting elements to be specially actuated (Figures 2 to 5 provide two embodiments Figures 2 and 3 show splines 31 and 32 being retained by magnet 33 placed in the face of the coupling, and Figures 4 and 5 show splines 46 and 50 being retained by magnets 51 placed between splines 46).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Cocciadiferro the teachings of Schloemann and include magnetic coupling portions to the mechanical coupling portions of the spindle and roll core to magnetically attract and keep them operably engaged without requiring additional connecting elements to be specially actuated.

Regarding Claim 3: 
Cocciadiferro discloses that the substance is a foam precursor that is adapted to solidify into protective foam packaging (Abstract).  

Regarding Claims 5 to 8, 10 and 11:
Cocciadiferro discloses that the roll core mechanical coupling portion includes a plurality of roll core engagement features spaced around an inner diameter of the roll core mechanical coupling portion that operably engage with the spindle mechanical coupling portion engagement features to transmit the torque (Figure 19 shows roll engagement means 232 that includes teeth or splines locking members 952 on spindle to transmit torque to roll film drive core plug 997 shown on Figures 130-132 matching with interior teeth 991 and sections 981, paragraph 435, the engagement features surely can be considered mating teeth teeth).

Regarding Claims 15 and 16:
Cocciadiferro discloses a spindle biasing element rotationally coupled to the spindle mechanical coupling portion to thereby brake the rotation of the supply unit via the engagement of the spindle mechanical coupling portion with the roll core coupling portion; the spindle biasing element is configured for rotationally biasing the roll core against an unwinding of the web therefrom to apply tension to the web being pulled from the supply unit (Figures 16 to 21, paragraph 319, web tension assembly 190 comprising driver or web tension motor 58 and film source or web tension drive transmission 238). 

Regarding Claim 17 and 19:
Cocciadiferro discloses: A protective packaging device, comprising: a filling mechanism configured for filling a space between plies of a web with a substance (Abstract, a foam material dispenser positioned for feeding foam material for reception in a bag of the bag forming apparatus, Figure 1, dispensing system 20); a sealing mechanism configured for sealing the filled plies to retain the substance therebetween (Figure 7, bag film edge sealer 91); and a web handling system including: a base portion, and a spindle extending from the base portion and configured for receiving a roll core thereon, with the web provided as a roll on the roll core (Figures 12, 16 and 17 show film roll support means 186 including spindle 222 supporting roll 220 of film material on core 188 and the spindle extending from frame structure 227), the spindle including: a first end portion adjacent the base 
Cocciadiferro does not disclose a spindle magnetic coupling portion configured to magnetically attract a magnetic coupling portion of the roll core to maintain the coupling portion of the roll core operably engaged with the spindle mechanical coupling portion when the roll core is received on the spindle.  
Whitehead teaches a spindle that uses a permanent magnet located on the base portion on what could be considered the first end portion of a spindle with a freestanding second end portion to hold one end of core of a roll provided with a metallic ring (Figure 3, magnetized band 46 with pole piece 44 that includes lip 48 that overlies magnetized band 46 will be considered the magnet, and metallic ring 18 on the end of the roll), on a similar position of the mechanical spindle/roll couplers to provide axial adjustment to the roll in the spindle (Column 2, line 30 to 45, for magnetically seating the bobbin 20 on the spindle to prevent longitudinal movement of the bobbin with respect to the spindle during rotation) and impart rotation to the rolls on a “friction driving surface” which imparts rotation from the spindle 14 to the bobbin 20; it can be considered a form of mechanical coupler to keep the roll in the spindle (prevent creeping up) without the need to use tight interference fits (Abstract, Column 1, lines 37-45, Column 2, lines 60 to 71).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Cocciadiferro the teachings of Whitehead and use magnets to further improve the attachment of a roll to a spindle by the mechanical spindle/roll couplers since it as a well-known in the art way to attach a roll to a spindle and prevent creeping up of the roll in the spindle without need to use tight fits or the roll latch 228 for locking the film axially on the spindle.

In the alternative, if the reference Whitehead is argued, 
Schloemann teaches a coupling similar to the combination of spindle mechanical and magnetic coupling to attach together two mating splined or teethed parts that include magnetic coupling portion on the mechanical coupling portion on the first part configured to magnetically attract a magnetic coupling portion of the second part in the horizontal direction to maintain the two mating splined or teethed parts operably engaged without requiring additional connecting elements to be specially actuated (Figures 2 to 5 provide two embodiments Figures 2 and 3 show splines 31 and 32 being retained by magnet 33 placed in the face of the coupling, and Figures 4 and 5 show splines 46 and 50 being retained by magnets 51 placed between splines 46).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Cocciadiferro the teachings of Schloemann and include magnetic coupling portions to the mechanical coupling portions of the spindle and roll core to magnetically attract and keep them operably engaged without requiring additional connecting elements to be specially actuated.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cocciadiferro (US 7331542), in view of Whitehead (US 3525478) and in the alternative, over Cocciadiferro (US 2005/0029391), in view of Schloemann (GB 895731) as applied above in claim 12, and further in view of Schoeck (US 6315227).
Regarding Claims 13 and 14:
As discussed above for Claim 12, the modified invention of Cocciadiferro discloses the claimed invention as recited.
The modified invention of Cocciadiferro does not disclose that a magnetic coupling portion is made of a ferrous material impregnated in a plastic matrix or the roll core mechanical coupling portion is made from the ferrous material impregnated in the plastic matrix, such that the roll core mechanical and magnetic coupling portions are unitarily formed.  
Schoeck teaches making bobbin cores by impregnating powdered or granular permanent magnets in a plastic matrix, the magnetic material can surely be ferrous material (Column 1, lines 49 to 51, thermoplastic resin in which magnetized particles are dispersed to 26 and Column 2 lines 62 to 64, having at least one end which is permanently magnetized). The resulting core has slots (Figures 1 and 2, slots 12 or 22) that are “mechanical couplings portions” but at the same time, since the end is magnetized so it can be considered a “magnetic coupling” to improve the interconnection between the core and the drive head or spindle.
Therefore it would have been obvious to one having ordinary skill in the art at a time the invention was made to incorporate to the modified invention of Cocciadiferro the teachings of Schoeck and make the roll core magnetic coupling portion and the mechanical couplings portions of a ferrous magnetic material impregnated in a plastic matrix so the mechanical and magnetic coupling portions are “unitarily formed” to improve the interconnection between the core and the drive head or spindle.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10266361 in view of Cocciadiferro (US 7331542). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose similar web handling system for a protective packaging device including: 
a spindle mechanical coupling portion configured to operably engage with a mechanical coupling portion of the roll core to transmit torque between the spindle and the roll core; and 
a spindle magnetic coupling portion configured to magnetically attract a magnetic coupling portion of the roll core to maintain the coupling portion of the roll core operably engaged with the spindle mechanical coupling portion when the roll core is received on the spindle, wherein the spindle engagement features and the roll core engagement features comprise mating teeth or splines that engage with each other to transmit the torque (if the torque is transmitted by the claimed “mating teeth or splines that engage with each other” then it surely not being transmitted by friction), and wherein the magnetic coupling portions are disposed between the teeth or splines.
The claim 1 of U.S. Patent No 10266361 also discloses the spindle including: a first end portion adjacent the base portion, because the claimed first end portion can be considered a flange on the base portion from which the spindle extends of the Claim 1 and the spindle mechanical coupling portion located at the first end portion of the spindle since Claim 1 also indicates that the spindle magnetic coupling portion includes a face on the base portion which is defined by a flange from which the spindle extends with the plurality of magnets located on the flange face and that and wherein the magnetic coupling portions are disposed between the teeth or splines so both coupling portions are located at the first end portion adjacent the base portion.
The claim 1 of U.S. Patent No 10266361 does not specifically disclose the spindle including a freestanding second end portion, the spindle being further configured to rotate about a horizontally-oriented axis of the spindle or the spindle magnetic coupling portion being configured to magnetically attract a magnetic coupling portion of the roll core in a horizontal direction 
The modified invention of Cocciadiferro as shown on Claim 1 teaches a spindle for a similar web handling system for a protective packaging device including a freestanding second end portion that facilitates placing the web material roll on the spindle and replace a used roll (Figure 12, spindle 186).
the spindle being further configured to rotate about a horizontally-oriented axis of the spindle (Figures 2 and 3 show the spindle configured to rotate the Film roll reception assembly 56 on a horizontal direction) and 
the spindle magnetic coupling portion being configured to magnetically attract a magnetic coupling portion of the roll core in a horizontal direction (The magnetic portion would pull the roll on the same direction of the spindle, which is horizontal.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to claim 1 of U.S. Patent No 10266361 the teachings of the modified invention of Cocciadiferro and have the spindle including a freestanding second end portion that facilitates placing the web material roll on the spindle and replace a used roll and a magnetic coupling to keep the roll on the spindle by pulling it in an horizontal direction.

Response to Arguments
Applicant's arguments filed on 01/24/2022 have been fully considered but they are not persuasive. 
Regarding the arguments about the Double Patenting rejection, surely the claim 1 of U.S. Patent No. 10,266,361 does not explicitly disclose the spindle rotating about a horizontal axis, but it is noted that beyond the figures the specification does not really provide explicit support for that limitation. Actually, Cocciadiferro also provides support for that limitation and a new rejection was presented.

The Applicant argues that the reference Whitehead is non-analogous art therefore, cannot be used properly as the basis of an obviousness rejection under 35 U.S.C. §103.
The Examiner disagrees. Whitehead is solving the same problem of keeping a roll operably attached to a spindle by using a “mechanical coupling”, the roll is fitted to the spindle by interference, that can be considered a “mechanical coupling” and an additional “magnetic coupling” the limitation is not really directed to the field of “protective packaging” but to the field of coupling rotating parts. The fact that the magnet keeps the roll attached is not affected by the spindle being in horizontal or vertical position since the properties of the magnet are not affected by that.
Additionally, the Examiner presented an alternate rejection under in view of Schloemann (GB 895731). Which teaches a similar splined connection used to transmit torque on a spindle that includes a combined mechanical and magnetic coupling. Surely the reference is not in the field of protective packaging, but the problem to be solved does not involve packaging but coupling rotating elements to magnetically keep them operably engaged without requiring additional connecting elements to be specially actuated, so the roll latch 228 would not be necessary to keep the roll attached to the spindle.

The Examiner considers that the Applicant is trying to Claim the magnets 440 on drive spline member 420 as can be seen on Figure 18. If that is so maybe claim language adequate for both parts can be agreed on a phone interview at the Applicant convenience. The magnets 440, located on the flange of .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in particular Masamichi (GB 2264548) teaches a similar splined mechanical coupling including a magnetic coupling element that could have been used on a proper rejection of the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731